Title: To George Washington from Louis-Philippe de Rigaud, marquis de Vaudreuil, 20 December 1782
From: Vaudreuil, Louis-Philippe de Rigaud, marquis de
To: Washington, George


                        
                            
                                Boston le 20 Xbre December 1782
                            
                            J’ai l’honneur d’informer Votre Excellence que je compte mettre a la voile après demain si le vent le
                                permet. Les politesses et les attentions intimes pour moi et mes Officiers de la part des habitans de ce pays ont
                                pénétré mon Coeur des sentimens qui ne s’effaceront jamais et je me croirai heureux lorsque je pourrai leur en
                                témoigner toute ma reconnsissance. Permettez moi de vous réitérer mes regrets de n’avoir pas été a portée de vous
                                offrir de vive voix mes hommages, j’espere être plus heureux l’année prochaine. C’est enformant 1es voeux 1es plus
                                sinceres pour la Gloire de Votre Excellence et pour votre Bonheur que j’ai l’honneur d’être avec l’Estime la plus
                                parfaite et l’attachement le plus respectueux De Notre Excellence Le très humble et très obeissant serviteur
                            
                                le Mis de Vaudreuil
                            
                        
                        Translation
                            Boston 20 Decr 82I have the honor to inform your Excellency that I expect to Sail the day after tomorrow if the Wind
                                permits—the extreme politeness with which my self and my Officers have been treated by the Inhabitants of this Country
                                has penetrated me with sentiments that will never be effaced, and I shall think my self happy in having it in my power
                                to acknowledge all their attentions.
                            Permit me to repeat my Regret at being prevented from offering my personal homage to your Excellency—I
                                hope that next Year I shall be more happy with the most sincere wishes for your Glory & happiness I have the
                                honor to be &c.
                            
                                M. de Vaudreuille
                            
                        
                    